HUNT, Circuit Judge
(after stating the facts as above). We are of the opinion that the indictment is sufficient in one charge at least. After the charge that defendants conspired to violate certain laws, rules, and regulations of the United States, there was the specific enumeration of the act of Congress approved June 15, 1917, entitled “An act to punish acts of interference with the foreign relations, the neutrality, and the foreign commerce of the United States, to punish espionage, and better to enforce the criminal laws of the United States, and for other purposes.” Then follows tire averment that the defendants were organized for the special purpose of preventing, hindering, and delaying the execution of the said laws, thereinbefore enumerated in the indictment, and had been actively engaged in the conduct of such organization, and that as a part of the conspiracy defendants prevailed upon various people who had become members of the Church of the Living God not to contribute to the Red Cross, or buy Liberty Bonds, or display the American flag, or frequent the homes of others who did display the American flag in their homes, not to register as alien enemies, and endeavored to impress upon the minds of their congregation, and of various persons whose names were unknown, that the German army represented the chosen people of the Lord and would be victorious in the war, and advised and requested German alien enemies not to register; the defendants well knowing that the necessary effect of their words and actions would hinder and delay, and in part prevent, the execution of the laws, rules and regulations enumerated in the indictment. Then follow a number of overt acts.
*947[1, 2] The indictment is by no means an artificial pleading, but we think it was sufficiently plain in its language to advise defendants of the crime with which they were charged. Defendants went to trial upon it, and thereby waived all objections which ran to the mere form in which the various elements of the crime were stated, as well as to the fact that the indictment was inartificially drawn. Dunbar v. United States, 156 U. S. 185, 15 Sup. Ct. 325, 39 L. Ed. 390; Jelke v. United States, 255 Fed. 264, 166 C. C. A. 434.
As a general verdict of guilty was rendered, and the record presents no question other than whether the indictment states an offense, and as the sentences imposed upon the plaintiffs in error were less than might have been imposed under the conspiracy statute, it is unnecessary to consider the other charges in the indictment. Pierce v. United States, 252 U. S. -, 40 Sup. Ct. 205, 64 L. Ed. - (decided March 8, 1920); Abrams v. United States, 250 U. S. 616, 40 Sup. Ct. 17, 63 L. Ed. 1173.
Judgment affirnqed.